Citation Nr: 1433460	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-49 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran submitted a statement from a private doctor, Dr. G.L. who opined that the Veteran's left and right knee disabilities are related to the Veteran's in-service jumps.  There are no medical records from Dr. G.L. associated with the claims.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran was afforded a VA examination in October 2009 where the examiner - a physician's assistant - opined that the Veteran did not have arthritis in his left knee.  However, the examiner did not specify whether the Veteran had any disability of the left knee.  On remand, the Board directs that a physician reexamine the Veteran and opine whether the Veteran has any left knee disability - and not limit the consideration to arthritis alone.  

Third, the Veteran is service connected for degenerative disc disease of the thoracolumbar spine.  The October 2009 VA examiner opined that the Veteran's back disability was related to the Veteran's in-service parachute jumps.  The Veteran contends that his knee conditions are due to his in-service parachute jumps as well.  However, the examiner does not address whether the Veteran's knee conditions are caused or aggravated by the service-connected degenerative disc disease of the thoracolumbar spine.  See Allen v. Brown, 7 Vet. App. 39 (1995) (service connection available where a Veteran's non service connected disability is caused or aggravated by his service-connected disability).  Therefore, the Board finds that a remand is to permit the Veteran to undergo a new VA examination which addresses all theories of entitlement.  

Fourth, the Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Fifth, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran from January 2012 and associate them with the claims folder.  

2.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

3.  Contact the Veteran and request that he provide or authorize the release of records from Dr. G.L., as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Then, schedule the Veteran for a VA examination by a physician to evaluate his claims of service connection for a left and right knee disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Left Knee 

(a)  Opine the nature and diagnosis(es) of any left knee disability.

(b)  Opine whether it is at least as likely as not (a probability of 50 percent or greater) any left knee disability began in or is related to service.  Please provide a complete explanation for the opinion.

(c)  Opine whether it is at least as likely as not that any left knee disability was caused by his service-connected degenerative disc disease of the thoracolumbar spine.  Please provide a complete explanation for the opinion.

(d)  Opine whether it is at least as likely as not that any left knee disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected degenerative disc disease of the thoracolumbar spine.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative disc disease of the thoracolumbar spine.  

Right Knee 

(a)  Opine whether it is at least as likely as not that the Veteran's mild degenerative joint disease of the right knee was caused by his service-connected degenerative disc disease of the thoracolumbar spine.  Please provide a complete explanation for the opinion.

(b)  Opine whether it is at least as likely as not that the Veteran's mild degenerative joint disease of the right knee is aggravated (i.e., worsened) beyond the natural progress by his service-connected degenerative disc disease of the thoracolumbar spine.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's mild degenerative joint disease of the right knee found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative disc disease of the thoracolumbar spine.  

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

